                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


UNITED STATES OF AMERICA,                       Case No. CV-17-054-H-SEH

                                              JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

JOSEPH ROBERTSON AND
CARRIE PFLEGER ROBERTSON,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 100) granting
 Plaintiff's Motion for Summary Judgment. Judgment is entered in favor of
 Plaintiff and against Defendants.

        Dated this 1st day of November, 2018.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
